Case: 21-50257   Document: 00516052925   Page: 1   Date Filed: 10/13/2021




          United States Court of Appeals
               for the Fifth Circuit                         United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                                              October 13, 2021
                            No. 21-50257
                                                               Lyle W. Cayce
                          Summary Calendar                          Clerk


   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Juan Pablo Martinez-Ceballos,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 21-50265
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Juan Pablo Martinez-Garcia,

                                               Defendant—Appellant.
Case: 21-50257         Document: 00516052925        Page: 2   Date Filed: 10/13/2021

                                       No. 21-50257
                                     c/w No. 21-50265




                      Appeals from the United States District Court
                           for the Western District of Texas
                               USDC No. 4:20-CR-490-1
                                USDC No. 4:20-CR-435-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
           Juan Pablo Martinez-Ceballos appeals the sentence imposed following
   his guilty-plea conviction of illegal reentry, as well as the revocation of the
   term of supervised release he was serving at the time of the offense. Because
   his brief does not address the validity of the revocation or the revocation
   sentence, he has abandoned any challenge to them. See Yohey v. Collins, 985
   F.2d 222, 224-25 (5th Cir. 1993).
           The sole argument Martinez-Ceballos raises on appeal is that the
   enhancement of his sentence pursuant to 8 U.S.C. § 1326(b)(1) is
   unconstitutional because the fact of a prior conviction must be charged and
   proved to a jury beyond a reasonable doubt. He acknowledges this argument
   to be foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998),
   but seeks to preserve the issue for further review. The Government has
   moved for summary affirmance or, in the alternative, for an extension of time
   to file a brief.
           The Supreme Court held in Almendarez-Torres that for purposes of a
   statutory sentencing enhancement, a prior conviction is not a fact that must
   be alleged in an indictment or found beyond a reasonable doubt by a jury. 523
   U.S. at 239–47.        This court has held that subsequent Supreme Court


           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                            2
Case: 21-50257      Document: 00516052925         Page: 3     Date Filed: 10/13/2021




                                    No. 21-50257
                                  c/w No. 21-50265

   decisions such as Alleyne v. United States, 570 U.S. 99 (2013), and Apprendi
   v. New Jersey, 530 U.S. 466 (2000), did not overrule Almendarez-Torres. See,
   e.g., United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States
   v. Pineda-Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Therefore,
   Martinez-Ceballos is correct that his argument is foreclosed, and summary
   disposition is appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d
   1158, 1162 (5th Cir. 1969).
          The Government’s motion for summary affirmance is GRANTED,
   the Government’s alternative motion for an extension of time to file a brief is
   DENIED AS MOOT, and the district court’s judgments are
   AFFIRMED.




                                          3